Exhibit 10.1

 

Amendment to Nonqualified Stock Option Agreement

 

The undersigned person (the “Optionee”) and Basic Energy Services, Inc., a
Delaware corporation (formerly named BES Holding Co.) (the “Company”), hereby
agree as follows effective as of December 31, 2005:

 

WHEREAS, the undersigned Optionee and the Company are parties to one or more
Nonqualified Stock Option Agreements or other option grant agreements (the
“Option Agreements”), which provide among other things certain provisions
relating to a Change of Control as defined in the Company’s Second Amended and
Restated 2003 Incentive Plan (the “Plan”); and

 

WHEREAS, in connection with the adoption by the Company of certain accounting
changes under Statement of Financial Accounting Standards No. 123R to be
effective January 1, 2006, the Company desires to amend each of the Option
Agreements.

 

NOW, THEREFORE, the undersigned parties hereby agree as follows:

 

1.             The sentence in each of the Optionee’s Option Agreements that
currently contains the sentence to the effect (or substantially similar effect)
that “Upon a Change of Control in the Company, all Options outstanding at the
time of the event or transaction shall terminate and the Optionee shall be paid,
with respect to each Option, an amount in cash equal to the excess of Fair
Market Value of a Share over the Option’s exercise price (if the Option exercise
price exceeds the Fair Market Value of a Share on such date, the Optionee shall
be paid an amount in cash equal to the lesser of $1.00 or the Black-Scholes
value of the cancelled Option as determined in good faith by the Board, unless
and except to the extent a provision is made in writing in connection with such
Change in Control event or transaction for the continuation of the Plan and/or
the assumption of the Options theretofore granted, or for the substitution for
such Options of new options covering the stock of a successor entity, or the
parent or subsidiary thereof, with appropriate adjustments as to the number and
kinds of shares and exercise prices, in which event the Plan and Options
theretofore granted shall continue as fully vested Options in the manner and
under the terms of provided.” shall be, and hereby is, amended in its entirety
as follows:

 

Subject to the approval of the Board, upon a Change of Control in the Company,
all Options outstanding at the time of the event or transaction may be
terminated and the Optionee shall be paid, with respect to each Option, an
amount in cash equal to the excess of Fair Market Value of a Share over the
Option’s exercise price (if the Option exercise price exceeds the Fair Market
Value of a Share on such date, the Optionee may be paid an amount in cash equal
to the lesser of $1.00 or the Black-Scholes value of the cancelled Option as
determined by the Board).

 

In witness whereof, the undersigned parties have executed this Amendment
effective as of the date first set forth above.

 

OPTIONEE

 

BASIC ENERGY SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------